United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2981
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Derrick T. Haggard

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                               Submitted: June 6, 2013
                                Filed: June 10, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       In 2012, a jury found Derrick Haggard guilty of 27 counts of a 59-count
indictment charging eight co-defendants with conspiracy, in violation of 18 U.S.C.
§ 371; bank fraud, in violation of 18 U.S.C. § 1344; check-counterfeiting, in violation
of 18 U.S.C. § 513(a); and aggravated identity theft, in violation of 18 U.S.C.
§ 1028A. The district court1 sentenced Haggard to an aggregate term of 216 months
in prison and 5 years of supervised release, and ordered restitution of $76,295.68.
Haggard appeals, raising a number of claims in a counseled brief filed under Anders
v. California, 386 U.S. 738 (1967), and in a pro se supplemental brief. For the
reasons that follow, we affirm.

      Haggard has not challenged the sufficiency of the evidence, which included the
testimony of six cooperating co-defendants who entered guilty pleas. Briefly, the
evidence showed that Haggard and his co-defendants participated in a scheme that
involved breaking into mailboxes and stealing mail, creating counterfeit checks using
information from some of the stolen mail, cashing or attempting to cash the
counterfeit checks at FDIC-insured financial institutions, using false identification
documents they created or obtained, and recruiting others to assist in the scheme.

       Addressing the arguments raised on appeal, we first conclude that the district
court did not abuse its discretion in denying defense counsel’s motion to withdraw
shortly before trial, given that Haggard did not express justifiable dissatisfaction with
counsel at the hearing. See United States v. Baisden, 713 F.3d 450, 454 (8th Cir.
2013). We also find no error in the denial of Haggard’s motion to dismiss the
indictment pursuant to the Speedy Trial Act, which was not violated by the grant of
a co-defendant’s motion for a continuance. See 18 U.S.C.A. § 3161(c)(1), (h)(1);
United States v. Arrellano-Garcia, 471 F.3d 897, 899 (8th Cir. 2006) (under Speedy
Trial Act, exclusions of time attributable to one defendant apply to all co-defendants).
Further, the district court properly denied Haggard’s objection to the jury pool, and
his related request for a change of venue, because Haggard did not assert that a
“systematic exclusion” of African Americans caused their under-representation on the
jury venire. See United States v. Rodriguez, 581 F.3d 775, 790 (8th Cir. 2009). As


      1
      The Honorable Richard E. Dorr, late a United States District Judge for the
Western District of Missouri.

                                          -2-
to Haggard’s claim regarding false testimony, we note that witness credibility is
solely within the jury’s province. See United States v. Wiest, 596 F.3d 906, 910 (8th
Cir. 2010).

        We find none of the other alleged trial errors to be prejudicial. In particular,
the district court did not abuse its discretion when it denied Haggard’s motion for a
mistrial and instead instructed the jury to disregard a comment by the prosecutor
during his opening statement. See United States v. Urbina, 431 F.3d 305, 310 (8th
Cir. 2005) (to be entitled to mistrial, defendant needed to establish that comments
prejudicially affected his substantial rights so as to deprive him of fair trial); see also
United States v. Patterson, 684 F.3d 794, 799 (8th Cir. 2012) (jurors are presumed to
follow court’s instructions), cert. denied, 133 S. Ct. 992 (2013). Nor did the court
abuse its discretion in denying an overnight recess after a witness became temporarily
ill on the witness stand, or in denying Haggard’s request to play for the jury an hour-
long video of a police interview of a co-defendant who had already acknowledged
relevant content of the video during cross-examination. See United States v. Chahia,
544 F.3d 890, 896 (8th Cir. 2008) (court of appeals will reverse district court’s denial
of continuance only if court abused its discretion and moving party was prejudiced
as result); United States v. Frayer, 9 F.3d 1367, 1373-74 (8th Cir. 1993) (trial courts
have discretion to place reasonable limits on presentation of evidence to prevent
undue delay, waste of time, or needless presentation of cumulative evidence).

       Finally, we see nothing in the record to suggest that the district court abused
its discretion in imposing sentence, and we conclude that the sentence was not
unreasonable.

      We have reviewed the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), and have found no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________

                                           -3-